El Juez Presidente Señor Snyder
emitió la opinión del tribunal.
El 19 de marzo de 1951 la demandante entabló pleito de daños y perjuicios contra las demandadas por la suma de $25,000 ante el Tribunal Superior con motivo de la muerte de su hija menor. En la misma demanda también solicitó que se declarara nula la carta de pago que anteriormente había firmado en relación con el accidente. Después de un juicio en los méritos, el tribunal sentenciador declaró que la carta de pago era válida y dictó sentencia a favor de las demandadas.
Las conclusiones de hechos del tribunal sentenciador fue-ron las siguientes:
“1. El día 19 de octubre de 1950, como a las 8:45 de la ma-ñana, la menor Daisy Pagán Cruz, hija legítima de la deman-dante, bajo cuya custodia vivía, fué arrollada y muerta por el camión marca Dodge, licencia H-80195, propiedad de la deman-dada, Autoridad de Fuentes Fluviales de Puerto Rico, en oca-sión en que dicho vehículo era conducido a velocidad exagerada por un empleado de dicha demandada, en el curso de su empleo y sin que éste tomase las debidas precauciones para evitar dicho lamentable accidente, el cual acaeció en una carretera pública en el término municipal de Jayuya, Puerto Rico.
“2. Cinco o seis días después de acaecido el referido accidente, el señor Oscar Álvarez Torres, ajustador de la codemandada Maryland Casualty Co., aseguradora de la demandada Autori-dad de Fuentes Fluviales de Puerto Rico [por la suma de $10,000], por instrucciones de su dicha principal, hizo contacto con la demandante en lugar próximo a su residencia con el pro-pósito de llegar a un acuerdo y transigir la reclamación que la madre de la menor pudiese tener contra las aquí demandadas. [El padre de la menor había fallecido con anterioridad al acci-dente. Al momento en que éste ocurrió, la demandante estaba casada con su segundo esposo René Rivera.]
*314“3. El referido ajustador halló al esposo de la demandante, señor René Rivera, en la carretera, y le indicó que deseaba ha-blar con la demandante a fin de discutir la referida transacción.
“4. René Rivera procuró y trajo a la demandante a donde el referido ajustador, en donde éste explicó a ambos la misión que llevaba, diciéndoles que estaba autorizado a transigir la recla-mación que hubiese por la suma máxima de $1,000; invitó a la demandante a que discutiese el asunto con su esposo, y éste se retiró a deliberar con su esposa por espacio de 15 minutos; y luego de haber consultado entre sí los cónyuges, aceptaron la oferta, firmando la demandante un documento o carta de relevo en presencia del testigo Manuel A. Pérez, a quien conocía la de-mandante desde niña, y en presencia de su esposo. En el acto el ajustador le hizo entrega a la demandante de un cheque por $1,000 en transacción de la referida reclamación.
“5. La demandante entendió bien que se trataba de una tran-sacción por la muerte de su hija menor. A este efecto, ella de-claró que sabía que estaba recibiendo esta suma por la muerte de su hija, cuando cambió el cheque.
“6. Además a la demandante se le leyó la carta de pago antes de firmarla en presencia de testigo, y entendió su contenido, sus-cribiéndola voluntariamente, habiéndose asesorado previamente con su esposo y sin que el ajustador se valiese de artimañas, dolo o maquinaciones tendenciosas para obtener, como obtuvo, su consentimiento. Antes de firmar dicha carta de pago, el ajus-tador le dijo a la demandante que venía a traérle Mil Dólares porque la compañía no pagaba más y aún si ella (la demandante) fuera a la corte no iba a conseguir más porque era una menor que se había perdido y no un jefe de la casa.
“7. La demandante antes y después de haberse consumado la transacción, tuvo amplia oportunidad de no llevarla a efecto, o de haber sido ello posible en ley, de repudiarla. Sin embargo, su conducta anterior y posterior a la consumación del contrato fué una de aceptación y ratificación. Ella declaró que luego de suscrita la carta de pago y recibido el cheque, el testigo de su firma, Manuel A. Pérez, le dij o que ella había cometido un ‘horror’ al transigir, por lo que ambos creyeron era una suma pequeña. Sin embargo, la demandante guardó el cheque durante varios días, y luego lo cobró en el banco. Declaró también que ‘a pesar de que su esposo le dijo que le habían dado poco dinero, ella fué al banco y cambió el cheque’. Y declaró así mismo que luego de *315haber invertido el dinero en la compra de una casa, como a los cuatro meses fué donde un abogado para incoar la acción del presente caso.” (Corchetes nuestros.)
En apelación, la demandante alega (1) que el tribunal sentenciador “cometió error de derecho y en la apreciación de la prueba” al resolver que el contrato transaccional cele-brado entre las'•partes era válido, y (2) que el tribunal sen-tenciador cometió error al concluir que la demandante, por sus actuaciones posteriores y en particular al cambiar el che-que, ratificó la transacción.
El primer señalamiento de error requiere que (1) determinemos los hechos y (2) una vez establecidos éstos, que examinemos la cuestión legal con respecto a la validez de la carta de pago a la luz de dichos hechos. Por consiguiente pasamos primero al problema de los hechos.
Durante el juicio se estipuló que de declarar ciertos testi-gos su testimonio sería al efecto de que la menor resultó muerta debido a la negligencia de un empleado de la Auto-ridad de las Fuentes Fluviales al manejar un camión perte-neciente a ésta. Las demandadas no ofrecieron testimonio alguno sobre la cuestión de negligencia. Y no impugnan la conclusión de hecho del .tribunal sentenciador al efecto de que la menor resultó muerta como resultado de la negligencia de un empleado de la Autoridad.
El único testimonio oral que el tribunal sentenciador tuvo ante sí fué el de Álvarez, el ajustador. La demandante había declarado en un juicio anterior ante un juez que renunció dejando el caso sin resolver. Las partes estipularon que el actual juez sentenciador tomara en consideración la trans-cripción del testimonio de la demandante en el juicio anterior. Esto creó una situación poco usual ya que había algunas con-tradicciones entre el testimonio de Álvarez y el de la deman-dante con respecto a las circunstancias bajo las cuales se firmó la carta de pago. Álvarez negó haberle dicho a la deman-dante que la corte no le concedería más de $1,000 por haber *316sido una menor la que resultó muerta y no un jefe de familia. Pero el tribunal sentenciador no dió crédito a este testimonio. Por el contrario, creyó el testimonio estipulado de la deman-dante al efecto de que Álvarez le había hecho a ella tal mani-festación. Las demandadas no impugnan esta conclusión de hecho y nosotros la dejamos intacta.
Por otro lado, el tribunal sentenciador aparentemente re-solvió a favor de Álvarez las otras contradicciones entre el testimonio oral de éste y el testimonio estipulado de la de-mandante. La demandante declaró que ella no consultó con su esposo antes de firmar la carta de pago; que ella le dijo a Álvarez que necesitaba algún tiempo para considerar la oferta de transacción, pero que Álvarez insistió en que ella tenía que decidirse inmediatamente porque él tenía que irse; que no le leyeron la carta de pago antes de ella firmarla; y que ella estaba nerviosa y casi loca por haber perdido su hija seis días antes y por consiguiente no sabía lo que estaba haciendo cuando firmó la carta de pago y aceptó el cheque. El testi-monio oral de Álvarez apoya las conclusiones de hechos del tribunal sentenciador sobre estas cuestiones. No podemos de-cir que la corte sentenciadora venía obligada a rechazar el testimonio oral de Álvarez y por el contrario a darle crédito al testimonio estipulado de la demandante en relación con es-tas cuestiones.
En vista de lo anteriormente expuesto, no encontra-mos error en la actuación de la corte sentenciadora al apre-ciar la evidencia, con excepción de un solo punto que discuti-mos más adelante. Por tanto pasamos a aquella parte del primer señalamiento en el cual la demandante alega que, bajo los hechos tal y como los halló probados la corte sentenciadora, la carta de pago era nula como cuestión de derecho.
En la conclusión de hecho núm. seis se dice: “sin que el ajustador se valiese de artimañas, dolo o maquinaciones” él obtuvo el consentimiento de la demandante en la carta de *317pago. Esta manifestación está en una zona crepuscular que permite que se le considere tanto como la conclusión de un hecho definitivo como una conclusión de derecho. Como con-clusión de derecho, desde luego, la misma no nos obliga. Aun cuando aceptemos las conclusiones de hechos del tribunal sen-tenciador, compete a este Tribunal en última instancia expo-ner la regla de derecho aplicable a los hechos. Y si la trata-mos como la conclusión de un hecho definitivo llegamos al mismo resultado: Si los hechos intermedios que halló proba-dos el tribunal sentenciador en realidad demuestran dolo, no puede permitirse que subsista la conclusión del hecho defintivo de que no ocurrió dolo. De Soto v. Clínica Industrial, 71 D.P.R. 876, 880-1; Mercedes Bus Line, Inc. v. Tribunal de Distrito, 70 D.P.R. 690, 694-5; Meléndez v. Metro Taxicabs, 68 D.P.R. 766, 770. En su consecuencia debemos determinar si la conclusión intermedia — que el ajustador le dijo a la de-mandante “. . . que venía a traerle Mil Dólares porque la compañía no pagaba más y aun si ella (la demandante) fuera a la corte no iba a conseguir más porque era un menor que se había perdido y no un jefe de la casa . . .” — requiere que se resuelva que la carta de pago era nula como cuestión de derecho.
El problema aquí estriba en si la carta de pago era nula por el fundamento de que fué obtenida mediante dolo. Uno de los requisitos para que haya contrato es el “ [c] on senti-miento de los contratantes.” Artículo 1213 Código Civil, ed. de 1930. Sin embargo, a tenor con el artículo 1217 “|>]erá nulo el consentimiento prestado por error, violencia, intimi-dación o dolo”. El dolo que vicia el consentimiento aparece definido en el Código Civil como sigue:
“Artículo 1221. — Hay dolo cuando con palabras o maquina-ciones insidiosas de parte de uno de los contratantes, es inducido el otro a celebrar un contrato que sin ellas no hubiera hecho.
“Artículo 1222. — Para que el dolo produzca la nulidad de los contratos, deberá ser grave y no haber sido empleado por las dos partes contratantes.
*318“El dolo incidental sólo obliga al que lo empleó a indemnizar daños y perjuicios.” (1)
Las demandadas no alegan ahora y nunca han alegado que cuando se efectuó la transacción, existía duda razonable al-guna en cuanto a su responsabilidad para con la demandante por la muerte de la menor. Tampoco alegan que la oferta de transacción de $1,000 estaba predicada en parte en tal duda razonable. Por el contrario, no impugnaron el testimo-nio estipulado al efecto de que el accidente se debió a la ne-gligencia de un empleado de la. Autoridad que actuaba en el curso de su empleo. Y Álvarez declaró que él nada sabía sobre este caso cuando recibió instrucciones de que se tras-ladara de Utuado, donde estaba investigando otro caso, a Jayuya; que él preparó el cheque de $1,000 y la correspon-diente carta de pago en Utuado antes de salir para Jayuya; que en Jayuya habló con los testigos que eran empleados de la Autoridad y con el médico que practicó la autopsia antes de ver a la demandante y hacerle la oferta de transacción.
Por no aparecer de los autos absolutamente nada que la apoye, rechazamos la manifestación en la conclusión de hecho núm. 4 de la corte sentenciadora al efecto de que el ajustador le dijo a la demandante y a su esposo que “. . . estaba autori-zado a transigir la reclamación qué hubiese por la suma máxi-ma de $1,000.” (Bastardillas nuestras.) Álvarez no de-claró ni que él pensó ni que le dijo a la demandante que su reclamación era debatible. En verdad, no declaró en cuanto a qué reveló, de haber revelado algo, su investigación con respecto a la causa del accidente, mientras que durante el juicio las demandadas admitieron su responsabilidad. En su testimonio Álvarez dió como sus únicos motivos para hacer la oferta de transacción por $1,000 (1) que él creyó que era razonable, y (2) que ésa era la cantidad máxima que él estaba autorizado a ofrecer.
Por consiguiente tenemos un caso de responsabilidad ad-*319mitida en el cual un ajustador de seguros a los seis días de haberse causado la muerte a una niña de seis años de edad visita cerca de su casa en el campo a la madre que es prácti-camente analfabeto,!2) le dice que la corte no le concedería más de $1,000 porque la persona fallecida era una menor y no el jefe de familia, y a los pocos minutos, después de haber consultado tan sólo con su marido que era similarmente anal-fabeto, obtiene su firma en consideración del pago de $1,000 en una carta de pago que el ajustador había preparado antes de enterarse de los hechos del caso.
No podemos convenir con el ■ tribunal sentenciador en cuanto a que bajo las circunstancias de este caso la manifes-tación del ajustador a la demandante al efecto de que en 1950, cuando ocurrió este accidente, una corte no le hubiera conce-dido más de $1,000 no constituía “grave dolo” bajo el ar-tículo 1222 del Código Civil y era la clase de exageración o “engaño burdo, fácilmente comprobable . . . que tienen lugar en ferias y mercados”, véase escolio 4 infra. ■ Por el contra-rio, somos de opinión que el ajustador, que había tenido dos años de experiencia en “infinidad” de casos, sabía que esta manifestación era falsa de toda falsedad; que su intención era que la demandante confiara en su manifestación; y que la demandante — campesina ignorante, sencilla, que aun no po-día sentirse completamente normal tan sólo seis días después de este funesto accidente — confió en esta falsa y fraudulenta representación y fué por ella inducida a aceptar la oferta del ajustador y a firmar la carta de pago.
Creemos que el consentimiento de la demandante fué vi-' ciado por el dolo de que ella fué objeto y que la carta de pago era nula. Este caso cae dentro de la regla establecida por nosotros en Rivera v. Sucn. Díaz Luzunaris, 70 D.P.R. 181. En el caso de Rivera dijimos a la pág. 185 y a la pág. 187, escolio 6, que el dolo tiene un alcance muy amplio e incluye *320“el engaño, el fraude, la falsa representación, la indebida influencia . . .”(3) También citamos con aprobación a las págs. 185-6 el comentario de Manresa que dice así:
“ ‘La esencia de esta especie de dolo se encuentra en el engaño que obtiene un consentimiento del engañado, arrancándolo, o a lo menos influyendo en él. Esto quieren indicar las palabras “o maquinaciones insidiosas”, a que se refiere la ley, las cuales com-prenden las falsas promesas, la exageración de esperanzas o be-neficios, el abuso de la confianza, la ficción de nombre, cualidades o poder, las mil formas, en suma, del engaño, que pueden alu-cinar a un contratante, produciendo un consentimiento vi-ciado, . . .’ Manresa, Comentarios al Código Civil Español, t. 8 (2da. ed. 1907) pág. 657. (Bastardillas nuestras.) ” (4)
La cuestión de si una carta de pago se obtiene por dolo depende de los hechos de cada caso. Nuestros casos anterio-res que tratan de transacciones de casos de accidentes de au-tomóvil por consiguiente no arrojan mucha luz sobre el problema específico ante nos. Las doctrinas generales en ellos expuestas están de acuerdo con el resultado á que hemos llegado en este caso. En Colón v. Méndez, 41 D.P.R. 874, confirmamos una sentencia a favor de un demandante en un pleito por lesiones personales. Sostuvimos la actuación del tribunal sentenciador al negarse a dar eficacia a una carta de pago otorgada por el demandante a favor del demandado. Nuestra opinión dispone de este punto en un párrafo a la pág. 875 como sigue:
“La carta de descargo fué otorgada unas dos semanas des-pués del accidente. En aquel entonces el demandante estaba re-*321cluído en cama y continuó así por espacio de dos meses o más.. No sabía leer ni escribir y en el momento del supuesto convenio' no le fué posible poner su marca en el mismo sin la ayuda de--otra persona. El juez de distrito declaró que la carta de des-cargo había sido obtenida mediante fraude, falsas representa-ciones y engaño y fué también de opinión que la causa (consideration) del mismo era inadecuada. Concurrimos con este criterio. No hubo conjunción de voluntades y por tanto no hay contrato o convenio que pueda hacerse valer.”
Un examen de los autos originales ante este Tribunal en el caso de Colón demuestra que el demandante recibió $40 por firmar la carta de pago y que finalmente se le dieron $400-por sus lesiones y $98 por salarios dejados de percibir. Los autos también demuestran que el demandante declaró que el agente de la compañía de seguros le dijo que los $40 cubrían sólo sus dietas y no su reclamación <por las lesiones; el agente negó este testimonio. Si bien de la opinión del tribunal sen-tenciador y de este Tribunal no surge enteramente claro, apa-rentemente el testimonio del demandante sobre este punto fué creído y tomado en consideración en apoyo de la conclusión en el caso de Colón de que la carta de pago era nula.
En el caso de De Jesús v. Singer Sewing Machine Co., 46 D.P.R. 719, confirmamos una sentencia a favor de la deman-dada por el fundamento de que el demandante había incurrido en negligencia contribuyente. Por tanto estimamos que era innecesario examinar la validez de una carta de pago firmada por el demandante en consideración a la suma de $60. Sin embargo, advertimos en un dictum a la pág. 724 que “Actos de esta naturaleza, realizados con una persona necesitada, a raíz de sufrir un accidente, sin estar aconsejada por un abo-gado, deben ser escrupulosamente investigados para evitar que una parte pueda derivar ventajas de su conducta fraudu-lenta o ilegal y evadir así su responsabilidad . . .”.
En Agosto v. Porto Rican Express Co., 47 D.P.R. 897, re-vocamos una sentencia a favor del demandante por daños de-bidos a la muerte de su hijo de 17 años, como resultado de un *322accidente de automóvil. Resolvimos que el tribunal senten-ciador cometió error al apreciar la evidencia y que la trans-acción y la carta de pago envueltas en dicho caso eran válidas. Pero la única cuestión presentada en el caso de Agosto era si el demandante había celebrado a sabiendas un contrato de transacción. El hecho de que se transigiera un caso de muerte por sólo $650 no fué por sí solo suficiente para viciar la transacción, especialmente porque la compañía de seguros aparentemente alegaba, quizás con algún fundamento, que las demandadas no eran responsables del accidente. A los fines del presente caso basta citar el lenguaje del caso de Agosto a la pág. 908 al efecto de que “Nada encontramos en este caso que demuestre que hubo dolo de parte de Arias [el .•agente de seguros] para la transacción realizada. Los casos de Colón v. Méndez, 41 D.P.R. 874 y de De Jesús v. Singer Sewing Machine Co., 46 D.P.R. 719, que cita el apelado, no tienen aplicación al presente porque las circunstancias en que ■en ellos se celebraron las transacciones son distintas a las del presente.” (Corchetes nuestros.)
Creemos que bajo los hechos de este caso la carta de pago :aquí envuelta sería declarada nula en casi todas las jurisdic-ciones donde impera el derecho común. Véanse Anotaciones, 121 A.L.R. 1270; 21 A.L.R. 2d 272; 164 A.L.R. 402; 48 A.L.R. 1462, complementado en 117 A.L.R. 1022; 96 A.L.R. 1001; Restatement, Contracts, sec. 470 et seq.; Restatement, Torts, sec. 525 et seq.; Williston on Contracts, edición revirada, sec. 1486 et seq.; Prosser on Torts, pág. 701 et seq.; Dice v. Akron, C. & Y. R. Co., 342 U. S. 359; Ricketts v. Pennsylvania R. Co., 153 F.2d 757 (C. A. 2,1946); Sainsbury v. Pennsylvania Greyhound Lines, 183 F.2d 548 (C. A. 4, 1950); Whitehead v. Montgomery Ward & Co., 239 P.2d 226 (Ore., 1951); Heuter v. Costal Air Lines, 79 A.2d 880 (N. J., 1951). Cf. Camerlin v. New York Central R. Co., 199 F.2d 698 (C. A. 1, 1952).
El segundo señalamiento de error ataca la conclusión *323del tribunal sentenciador al efecto de que la demandante, por sus actuaciones posteriores y en particular al cambiar el che-que, ratificó la transacción. Las demandadas citan el ar-tículo 1263 del Código Civil en apoyo de esta conclusión del tribunal sentenciador.(5) En vista del hecho de que la de-mandante habló sólo con personas de su misma preparación, no podemos ver cómo bajo todas las circunstancias de este caso su actuación al cambiar el cheque unos días después de recibirlo constituyera ratificación de la transacción a tenor con el artículo 1263. Rechazamos un argumento, similar en una situación análoga en que estaban envueltos los artículos 1255' y 1256 del Código Civil en el caso de Rivera v. Sucn. Díaz Luzunaris, supra. Véanse Union Pac. R. Co. v. Zimmer, 197 P.2d 363, 368 (Cal., 1948) ; Komer v. Shipley, 154 F.2d 861, 865-6 (C. A. 5, 1946) ; Whitehead v. Montgomery Ward & Co., supra, 237. El tribunal sentenciador cometió error al resolver que la demandante ratificó la transacción con sus actuaciones posteriores.
Con respecto a la cuantía de los daños, la única evidencia ante el tribunal sentenciador fué el testimonio estipulado de la demandante. Por tanto no sería de ningún fin práctico devolver el caso para que el juez sentenciador fije el importe de los daños. Toda vez que estamos en la misma posición del tribunal sentenciador en relación con este punto, fijaremos los daños en nuestra sentencia.
Por los motivos antes expuestos, la sentencia del Tribunal Superior a favor de las demandadas será revocada y se dic-tará mteva sentencia concediendo a la demandante daños as-cendentes a $12,000, costas y $1,500 para honorarios de abo-gado, debiendo deducirse de la suma concedida para daños los $1,000 ya recibidos por la demandante.

(1) Véase también el artículo 1716 del Código Civil.


(2)No hay controversia en cuanto a que la demandante tenía sólo ins-trucción de primer grado y que podía firmar pero no sabía leer ni escribir.


(3) Cf. Rivera v. Sucn. Díaz Luzunaris, supra, opinión concurrente a la pág. 199.


(4) La cita de Manresa aplicable a los hechos de este caso es la que aparece en el texto de esta opinión y no la cita en que descansó el tribunal sentenciador, que dice así:
“La gravedad del dolo, a que se refiere el art. 1270, necesaria para producir la nulidad del contrato, se refiere, no a su influencia, y sí a su' importancia, significando el precepto legal que no basta invocar un engaño burdo, fácilmente comprobable, y viene a excluir de los efectos del dolo las pequeñas y usuales alteraciones de la verdad, casi inseparables, por desgra- ' cia, de las transacciones, señaladamente de las que tienen lugar en ferias y mercados.” (8 Manresa Código Civil 426 — Yol. II 5ta. Edición)


(5)Los artículos 1261 y 1263 prescriben: “La acción de nulidad queda extinguida desde el momento en que el contrato haya sido confirmado váli-damente.” “La confirmación puede hacerse expresa o tácitamente. Se en-tenderá que hay confirmación tácita cuando con conocimiento de la causa de nulidad y habiendo ésta cesado, el que tuviere derecho a invocarla eje-cutase un acto que implique necesariamente la voluntad de renunciarla.”